Citation Nr: 1108454	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a right upper extremity disability as a result of VA surgical treatment.  

2.  Entitlement to service connection for a left hip disability, to include as pursuant to 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans Association


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) from February 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This matter originally arose on appeal as whether new and material evidence had been submitted to reopen claims of entitlement to compensation benefits under  38 U.S.C.A. § 1151 for right arm and left hip disorders.  The record shows that a claim for entitlement to service connection for a left hip disorder was denied in a February 2006 rating decision.  The Veteran did not appeal this decision, but he submitted a new claim for a left hip disorder due to VA surgery in April 2006.  In its March 2007 rating decision, the RO determined that the February 2006 decision was final, and the Veteran had not submitted new and material evidence to reopen the claim.  However, the Veteran's current claim for an additional left hip disability as the result of VA surgical treatment was not previously reviewed or denied by VA.  Therefore, this issue should not be characterized as subject to the new and material evidence requirements of 38 C.F.R. § 3.156(a).  The Board has reworded the issue accordingly.  

With regard to the right upper extremity claim, the Veteran has referred to the disorder as being located in his right hand, right arm and right wrist.  The Board notes that the Veteran's claimed additional disabilities resulted from the same VA surgical treatment in January 1984.  Therefore, the Board has recharacterized the issue broadly as a right upper extremity disorder.  

The Board notes that the Veteran requested a hearing before a decision review officer at the RO in connection with this appeal.  Three separate hearings were scheduled, the last one in August 2009.  The Veteran did not attend this hearing and has not made any additional hearing request.  

The issue of entitlement to service connection for a low back disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a left hip disability, to include as pursuant to 38 U.S.C.A. § 1151, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1985 decision, the RO decided that the Veteran did not have an additional disability of the right hand and wrist resulting from VA surgical treatment. 

2.  Evidence submitted after December 1985 is cumulative and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a right upper extremity disability as a result of VA surgical treatment.  


CONCLUSIONS OF LAW

1.  The December 1985 rating decision is final.  38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); 38 U.S.C. § 4005(c) (1982).  

2.  The Veteran has not submitted new and material evidence that warrants reopening his claim of entitlement to benefits under 38 U.S.C.A. § 1151 for a right upper extremity disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that these notice requirements apply to all five elements of a service connection claim, which include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a claimant of what is needed to substantiate a claim includes notification as to what information and evidence VA will seek to provide and what evidence the claimant is expected to provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, a notice letter provided to the appellant in October 2006 included the criteria for reopening a previously denied claim and the criteria for establishing service connection.  The letter advised the Veteran of the delegation of responsibility between VA and the Veteran in procuring evidence relevant to the claim.  The letter also apprised the Veteran of the criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006).  

Although no specific notice letter was sent to the Veteran describing the reasons for the previous denial of entitlement to compensation under 38 U.S.C.A. § 1151 for a right upper extremity disability resulting from VA surgical treatment, the Board finds that in light of the explanation of this information in the March 2007 rating decision, as well as the definition of new and material evidence which was provided in the October 2006 notice letter and the May 2008 statement of the case, there is no prejudice to the Veteran in this regard.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  A reasonable person would know what was needed to reopen the claim from the  provided.  The Board notes that a December 2005 notice letter advised the Veteran of what the evidence must show to establish entitlement to compensation under 38 U.S.C.A. § 1151.  Consequently, the Board finds that adequate notice has been provided. 

The scope of VA's duty to assist will depend on the facts and circumstances of an individual case, but typically, the duty to assist requires VA to obtain relevant records from federal agencies, to make reasonable efforts to obtain relevant records not in the custody of federal agencies, and in certain circumstances, to provide a medical examination or obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Legal Criteria

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence on record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.

Analysis

The Veteran's initial claim for entitlement to service connection for a disability of the right hand as secondary to VA surgical treatment was denied in a December 1985 rating decision.  The Veteran did not perfect an appeal of this decision, and it became final.  In April 2006, the Veteran filed to reopen the claim; the RO declined to reopen the claim in a March 2007 rating decision.  The appeal of this rating decision is properly before the Board.  

The evidence of record at the time of the December 1985 rating decision included service treatment records, VA medical center (VAMC) treatment records, private treatment records, and lay statements by the Veteran.  

In his claim, the Veteran stated that his right hand was totally unusable due to treatment by a VA surgical team.  In an August 1985 statement, he asserted that he injured his right hand in a motorcycle accident and had surgery at the VA hospital in Indianapolis in November 1983.  

A VAMC discharge summary dated in January 1984 states that the Veteran sustained a fracture of the right radial styloid in a motorcycle accident in the summer of 1983.  This was treated by percutaneous rush pinning by a private physician.  The fracture subsequently displaced into a malunion.  The Veteran sought treatment for pain in the right wrist in January 1984, and an X-ray showed significant radial scaphoid degenerative changes.  The Veteran elected to undergo a wrist fusion because he was interested in using his right hand for heavy work.  

This surgery took place in January 1984 at the VAMC in Indianapolis.  The VA surgical team removed rush pins in the right distal radius and fused the right wrist using a left iliac crest bone graft.  The VA surgeon stated that it was felt that this procedure would give the Veteran the most strength and stability of the right wrist, along with the most pain relief.  

Two weeks status post the surgery, in January 1984, the Veteran had his sutures removed at the VAMC.  The treatment note shows that the wound was clean and dry at that time.  A March 1984 X-ray report shows that the Veteran was status-post fusion of the lateral carpal bones, and there were two K-wires in place.  There had been no interval change in the wire position, and no callus was appreciated.  An April 1984 X-ray showed that the two fixation pins had been removed with no significant change in the fusion of the right carpal bones.    

An April 1984 treatment note shows that the Veteran was admitted with an infection on the dorsum of his right hand over the third metacarpal of about one week's duration.  The treatment note shows that the right wrist was fused solid.  The area was incised and drained, and the Veteran was given antibiotics.  At the time of discharge, the wound was completely healed.  An August 1984 VAMC treatment note showed that the Veteran fell on his right hand the previous night, and it was swollen and painful.  The Veteran cancelled an X-ray that was scheduled at that time.  

In its December 1985 rating decision, the RO determined that there was no evidence of record to show that any additional disability resulted from the elected wrist fusion.  The RO stated that the record shows the Veteran sustained a severe right hand injury in a motorcycle accident and was surgically treated by a private physician.  The fusion surgery at the VAMC was elected by him and with his consent, and no additional disability resulted from it.      

Evidence received subsequent to the December 1985 rating decision included additional VAMC records, private treatment records, records from the Social Security Administration (SSA), and lay statements by the Veteran and his sister.  

Private treatment records show that the Veteran suffered fractured right third and fourth fingers in November 1995.  Private treatment records also include a record of treatment from the Veteran's motorcycle accident in July 1983.  In January 2002, the Veteran had a seizure and fell on his right hand and left hip.  His right hand was swollen at that time.  A VAMC treatment record dated in September 2002 shows that there was evidence of a right wrist infusion surgery in the past.  In his April 2006 claim, the Veteran stated that he has loss of movement in the right wrist due to an operation at the VA hospital in 1984.  

The Board has considered this and other evidence of record.  Here, however, the additional medical evidence since the December 1985 rating decision is cumulative of the evidence previously of record in that is simply shows that the Veteran had a right wrist fusion and has had several subsequent accidents which have caused right wrist pain that are unrelated to the VA surgical wrist fusion in January 1984.  

While the Veteran's statements that he has an additional right wrist, arm or hand disability as the result of VA surgical treatment are acknowledged, to the extent that he is attempting to present evidence of etiology or medical causation of disease or illness, he is not competent since it has not been shown that he has the necessary medical skills and training to offer opinions on such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran's contentions in this regard were previously of record, and his current contentions are not new and material to his claim.  Accordingly the Board finds that new and material evidence has not been presented, and the Veteran's application to reopen his claim must be denied.  


ORDER

The Veteran's application to reopen his claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a right upper extremity disability as a result of VA surgical treatment, is denied.  


REMAND

The Veteran claims that the bone graft taken from his left hip during a right wrist fusion surgery caused an additional disability, which entitles him to compensation under 38 U.S.C.A. § 11151.  A VA medical center (VAMC) operation report dated in January 1984, shows that the Veteran underwent a right wrist fusion and left iliac crest bone graft procedure.  The Veteran believes that the surgical treatment caused an additional permanent disability of the left hip.    

The Board notes that no comprehensive review of the record by a medical practitioner has been accomplished for the Veteran's claim of entitlement to compensation for an additional disability caused by VA surgical treatment under 38 U.S.C.A. § 1151.  The Board finds that the case must be remanded to the RO for a VA examination and opinion regarding the relationship, if any, between the Veteran's left iliac crest bone graft surgery and any additional disability which resulted.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran a VA examination by a physician to ascertain whether he has any current left hip disorders. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should provide a VA opinion for the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability caused by VA surgical treatment.  The claims file and treatment records should be made available to the examiner, and the examiner should indicate that they were reviewed.  

The physician should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the iliac crest bone graft conducted in January 1984 caused an additional disability of the left hip.  

If the answer is in the affirmative, the reviewing physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the resulting disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in performing the surgery, or whether it was caused by VA's failure to exercise the degree of care that would be expected of a reasonable health care provider in performing the surgery.

If the reviewing physician finds that the surgical treatment caused an additional disability, the physician should provide an opinion regarding whether the additional disability was an event not reasonable foreseeable.  

The physician should clearly outline the rationale and medical principles involved for any opinions expressed. 

2.  Thereafter, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a left hip disorder should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


